tcmemo_2012_186 united_states tax_court carl j mistlebauer petitioner v commissioner of internal revenue respondent docket no filed date carl j mistlebauer pro_se kristin m bourland for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and accuracy- related penalties under sec_6662 a on petitioner’s federal_income_tax tax as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number accuracy-related_penalty dollar_figure dollar_figure the issues remaining for decision are does petitioner have unreported gross_receipts from his business mpr sales marketing llc in the amounts of dollar_figure and dollar_figure for his taxable years and respectively we hold that he does is petitioner liable for each of his taxable years and for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found certain other facts have been deemed established pursuant to rule f petitioner resided in kentucky at the time he filed the petition during the years at issue petitioner was the sole owner of a men’s clothing sales business known as mpr sales marketing llc mpr during those years mpr made sales to retailers and over the internet 2respondent concedes a portion of the unreported gross_receipts of mpr sales marketing llc for each of petitioner’s taxable years and that respondent determined in the notice_of_deficiency notice that respondent issued to petitioner with respect to those years for his taxable years and petitioner did not maintain adequate internal controls for mpr and did not maintain adequate books_and_records pertain- ing to mpr showing for example its gross_receipts and sales during each of the years and petitioner maintained the following types of bank accounts collectively petitioner’s bank accounts at the financial institutions indicated american bank trust business checking account number ending national city bank personal checking account number ending bb t investors deposit account number ending bb t money market account number ending and bb t business checking account number ending petitioner filed form_1040 u s individual_income_tax_return for each of his taxable years return and return petitioner attached to each of the return and the return schedule c profit or loss from business schedule c for his business mpr in his return petitioner reported total_tax of dollar_figure and an overpayment_of_tax of dollar_figure in schedule c that petitioner attached to his return he reported gross_receipts or sales of mpr of dollar_figure and a loss of dollar_figure in his return petitioner reported total_tax of dollar_figure and tax due of dollar_figure in schedule c that petitioner attached to his return he reported gross_receipts or sales of mpr of dollar_figure and a loss of dollar_figure sometime in respondent assigned a revenue_agent to examine the respective returns that petitioner had filed for his taxable years and respondent’s examination as part of that examination the revenue_agent asked petitioner to provide him with business records eg sales invoices that petitioner maintained for mpr for each of those years the only documents that petitioner provided to the revenue_agent were petitioner’s bank statements for bank statements during respondent’s examination petitioner informed the revenue_agent that he determined the total amount of gross_receipts of mpr for each of the years at issue that he reported in his return and return respectively by reviewing the deposits that he had made to petitioner’s bank accounts that he used for that business as shown in the bank statements for those accounts because petitioner did not provide the revenue_agent with petitioner’s bank statements for the revenue_agent issued summonses on behalf of respondent respondent’s summonses to the banks at which petitioner had maintained peti- tioner’s bank accounts during that year pursuant to respondent’s summonses those banks provided the revenue_agent with the respective bank statements for for petitioner’s bank accounts bank statements the revenue_agent examined petitioner’s bank statements and bank statements and prepared a bank_deposits analysis for each of petitioner’s taxable years and on the basis of that examination respondent’s bank_deposits analysis that bank_deposits analysis showed for each of those years inter alia the total amount of deposits into each of petitioner’s bank accounts during each month of each such year in preparing respondent’s bank_deposits analysis the revenue_agent attempted to ascertain whether any of the deposits into petitioner’s bank accounts during each of the years at issue is nontaxable because for example a deposit had been made as a result of a transfer of funds from one of petitioner’s bank accounts to another of those accounts the revenue_agent reduced the total deposits during each taxable_year at issue by all deposits during each such year that the revenue_agent determined to be nontaxable the total gross_receipts or sales that petitioner reported in each of his schedule c and schedule c as the case may be and the a net wages b interest_income c dividend income d total sale 3the nontaxable deposits that the revenue_agent identified included transfers between petitioner’s bank accounts and from his credit lines into those accounts price reported in schedule d capital_gains_and_losses and e state tax_refund that petitioner reported in each of his return and return as the case may be in addition the revenue_agent reduced the total deposits during by the ira_distributions that petitioner reported in his return the revenue_agent deter- mined that the balance of the total deposits during each of the years at issue consti- tutes unreported schedule c gross_receipts of mpr for each such year respondent issued the notice to petitioner in which respondent determined inter alia that petitioner has unreported schedule c gross_receipts of mpr for his taxable years and of dollar_figure and dollar_figure respectively in making those determinations respondent relied on respondent’s bank_deposits analysis that the revenue_agent had prepared in the notice respondent also determined that petitioner is liable for each of the years at issue for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 on the record before us we find that that burden does not shift to respondent under that section we turn first to the unreported gross_receipts of mpr that respondent deter- mined on the basis of respondent’s bank_deposits analysis and that remain at issue for each of petitioner’s taxable years and petitioner did not maintain adequate internal controls for his business mpr did not maintain adequate books_or_records pertaining to that business and did not provide the revenue_agent with any business records that he maintained for mpr during each of those years except petitioner’s bank statements consequently the revenue_agent properly relied on the bank_deposits method in order to determine petitioner’s income see 70_tc_1057 in performing respondent’s bank_deposits analysis the revenue_agent was required to and did take into account any nontaxable source of a deposit of which he had knowledge see 102_tc_632 a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 petitioner bears the burden of proving that respondent’s determinations of income based on the bank_deposits method are erroneous see clayton v commis- sioner t c pincite petitioner may satisfy that burden by establishing that the 5see supra note deposits that remain at issue are derived from a nontaxable source see nicholas v commissioner t c pincite it is petitioner’s position that he has no unreported gross_receipts from his business mpr for each of his taxable years and according to petitioner none of the deposits to petitioner’s bank accounts that remain at issue for each of those years is taxable because the respective sources of those remaining deposits were loans lines of credit proceeds from the sale of all his investments and ira_distributions in support of his position that he has no unreported gross_receipts of mpr for the taxable years at issue petitioner relies solely on his testimony we found his testimony about the deposits into petitioner’s bank accounts that remain at issue to be general conclusory uncorroborated and self-serving we are not required to and we shall not rely on that testimony to establish petitioner’s position that none of the deposits that remain at issue for each of his taxable years and is taxable see eg 87_tc_74 based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that the deposits totaling dollar_figure and dollar_figure that remain at issue for his taxable years and respectively are not taxable gross_receipts from his business mpr for those respec- tive years we turn now to the accuracy-related_penalty under sec_6662 that respondent determined in the notice sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circum- stances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records is evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of ten percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose higbee v commissioner t c pincite the accuracy-related_penalty although respondent bears the burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined respondent need not introduce evidence regarding reason- able cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id we have found that petitioner did not maintain adequate books_and_records pertaining to his business mpr showing inter alia gross_receipts and sales fail- ure to keep adequate_records is evidence not only of negligence but also of inten- tional disregard of regulations see sec_1_6662-3 and income_tax regs see also magnon v commissioner t c pincite on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 petitioner advances no argument about why he is not liable for the accuracy- related penalty with respect to the underpayment for each of the years at issue that is attributable to the determinations in the notice that he concedes he argues only that there are no underpayments for his taxable years and that are attributable to unreported gross_receipts of mpr because he reported all of mpr’s respective gross_receipts for his respective taxable years and we have found that petitioner has failed to carry his burden of establishing that he does not have taxable unreported gross_receipts of mpr for his respective taxable years and in the amounts of dollar_figure and dollar_figure respectively based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
